DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicants claim priority to provisional Application No. 13/950679, filed 7/25/2013 and the instant application at hand will be granted a priority date of 7/25/2013.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 2, 4, 5, 6 ,7, 8, 9, 11, 12, 13, 14, 15, 16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 9-11, 13-16, and 18-20 of application 13/950,679 . Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of ranking super cliques.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The instant application and the referenced copending application are claiming common subject matter, for illustration purposes only the method claims are shown below:

Instant Application
13950679
1. A method comprising: identifying,by a client device, a plurality of content items queued for 

Determining, by the client device, a second synchronization order within the subset of the plurality of content items with the share status based on a sub-prioritization criteria for a first content item and at least one second content item, wherein the sub- prioritization criteria includes when the first content item and the at least one second content item were shared and a type of shared status, a current location, or a network connection of the first content item and the at least one second content item

Synchronizing, by the client device, the plurality of content items with the content management system according to the first synchronization order and the second synchronization order.



indicating, via a first share status, that the share link to the first content item was shared with a user account associated with the client device; indicating, via a second share status, that a share link to an at least one second content item was shared with the user account associated with the client device; and synchronizing the first content item and the at least one second content item with the content 

4. The method of claim 1, wherein the second synchronization order includes uploading the first content item and the at least one second content item from a client device to the content management system

5. The method of claim 1, wherein determining the second synchronization order includes: when the first share status indicates that the share link to the first content item has been requested and the second share status indicates that the share link to the at least one second content item has been requested, prioritizing the first content item and the second content item based on at least one further sub-prioritization criteria.
5. The method of claim 1 further comprising: comparing a first content item size of the first content item with a second content item size of a second content item; and when the first content item size is larger than the at least one second content item size, prioritizing synchronization of the second content item to begin prior to synchronization of the first content item.
7. The method of claim 1, wherein prioritizing the content items based on the further sub-prioritization criteria includes: comparing a first content item size of the first content item with a second content item size of the second content item; and when the first content item size is larger than the at least one second content item size, prioritizing synchronization of the second content item to begin prior to synchronization of the first content item.
6. The method of claim 1, further comprising: comparing a first sharing request time of the first content item with a second sharing request time of a second content item; and when the second sharing request time is earlier in time than the first sharing request time, prioritizing synchronization of the second content item to begin prior to synchronization of the first content item.
9. The method of claim 1, wherein prioritizing the content items based on the further sub-prioritization criteria includes: comparing a first sharing request time of the first content item with a second sharing request time of the second content item; and when the second sharing request time is earlier in time than the first sharing request time, prioritizing synchronization of the second content item to begin prior to synchronization of the first content item.
7. The method of claim 1, further comprising: prior to determining the second synchronization order, pausing synchronization of the first content item; and after determining the second synchronization order, cancelling synchronization of the first content item.
10. The method of claim 1, further comprising: prior to determining the second synchronization order, pausing synchronization of the first content item; and after determining the second synchronization order, cancelling synchronization of the first content item.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz US2005/0147130 in view of Baset et al. US2014/0215020 
Regarding claim 1, Hurwitz teaches: identifying, by a client device, a plurality of content items queued for synchronization with a content management system to provide the plurality of content items to the content management system, the plurality of content items queued for synchronization according to a first synchronization order by the client device storing the plurality of content items (Hurwitz see paragraph 0010 0012 0013 0015 prioritized synchronization system such that synchronization tasks for items using a first level of granularity for a given application such as setting calendar application as the highest sync priority where device has a sync session manager started manually by user of device to determine and execute synchronization. Sync policy manager on device manually activated by user reads on by a client device)
Determining, by the client device, a second synchronization order within the subset of the plurality of content items based on a sub-prioritization criteria for a first content item and (Hurwitz see paragraph 0012 0014 0015 sync manager manually activated by user such that synchronization tasks for items using a second level of granularity for a given application such as setting a high prioritization order based on network priority indication or type of service or VPN tag which reads on network connection)
synchronizing the plurality of content items with the content management system according to the first synchronization order and the second synchronization order.
(Hurwitz see paragraph 0012 0014 0015 sync manager manually activated by user such that prioritization using first and second level of granularity)
Hurwitz does not distinctly disclose: the first synchronization order dictating synchronization based on a share status of the plurality of content items, wherein a subset of the plurality of content items has the share status and the subset of the plurality of content items with the share status is synchronized prior to content items with no share status;
	Items with the share status
However, Baset teaches: the first synchronization order dictating synchronization based on a share status of the plurality of content items, wherein a subset of the plurality of content items has the share status and the subset of the plurality of content items with the share status is synchronized prior to content items with no share status;
Items with the share status (Baset see paragraphs 0033 0034 prioritizing download of user chosen content shared with multiple users before content that is automatically downloaded where user shared content reads on items with share status and content to be automatically downloaded reads on items with no share status)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of synchronization as taught by Hurwitz to include a share link as taught by Hurwitz as modified to include prioritizing shared content as taught by Baset for the predictable result of more efficiently sharing and synchronizing files and providing an extra feature of the second level of granularity.
Regarding claim 8, see rejection of claim 1.
Regarding claim 15, see rejection of claim 1.

Claim(s) 2,4, 9, 11, 16, 18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz US2005/0147130 in view of Baset et al. US2014/0215020 in view of Senthurpandi US2014/0101434
	Regarding claim 2, Hurwitz as modified teaches: synchronizing the first content item and the at least one second content item with the content management system according to the first and second synchronization orders. (Hurwitz see paragraph 0012 0015 prioritization using first and second level of granularity)
prioritizing synchronization of the first content item and the at least one second content item based on having a first share status (Baset see paragraphs 0033 0034 prioritizing download of user chosen content shared with multiple users before content that is automatically downloaded where user shared content reads on items with share status and content to be automatically downloaded reads on items with no share status)
 a method of synchronization as taught by Hurwitz to include a share link as taught by Hurwitz as modified to include prioritizing shared content as taught by Baset for the predictable result of more efficiently sharing and synchronizing files and providing an extra feature of the second level of granularity.
	Hurwitz as modified does not teach: the first content item having a first share status indicating that a share link to the first content item has been requested by the client device and the at least one second content item having a second share status indicating that a share link to the at least one second content item has been requested by the content management system;
indicating, via a first share status, that the share link to the first content item was shared with a user account associated with the client device; 
indicating, via a second share status, that a share link to an at least one second content item was shared with the user account associated with the client device; and 
	However, Senthurpandi teaches: the first content item having a first share status indicating that a share link to the first content item has been requested by the client device and the at least one second content item having a second share status indicating that a share link to the at least one second content item has been requested by the content management system;
indicating, via a first share status, that the share link to the first content item was shared with a user account associated with the client device; 
indicating, via a second share status, that a share link to an at least one second content item was shared with the user account associated with the client device; and (Senthrupandi see paragraph 0081-0083 owner to share files using a share link to allow other users to request and download for files to be shared)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of synchronization as taught by Hurwitz to include a share link as taught by Senthurpandi for the predictable result of more efficiently sharing and synchronizing files.
Regarding claim 4, Hurwitz as modified teaches: the second synchronization order (Hurwitz see paragraph 0012 0015 synchronization based on second level of granularity)
Hurwitz as modified does not teach: synchronization includes uploading the first content item and the at least one second content item from the client device to the content management system
	However, Senthurpandi teaches: synchronization includes uploading the first content item and the at least one second content item from the client device to the content management system (Senthurpandi see paragraph 0010 user upload files to cloud)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of synchronization as taught by Hurwitz to include a share link as taught by Senthurpandi for the predictable result of more efficiently sharing and synchronizing files.
Regarding claims 9, 11, 16, and 18, note the rejection of claim(s) 2 and 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim(s) 3, 10, 17 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz US2005/0147130 in view of Baset et al. US2014/0215020 in view of Commarford et al. US2008/0049714
	Regarding claim 3, Hurwitz as modified teaches: determining a location of the client device; (Hurwitz see paragraph 0021 0040 base device and mobile device to be in range or out of range with each other where determining in or out of range reads on determining location)
determining that the location is within a predetermined distance of a known location; and (Hurwitz see paragraph 0021 0040 base device and mobile device to be in range range with each other where in range reads on predetermined distance of known location)
Hurwitz as modified does not teach: creating a third synchronization order that includes the determination that the location is with the predetermined distance of the known location
	However, Commarford teaches: creating a third synchronization order that includes the determination that the location is with the predetermined distance of the known location (Commarford see paragraph 0029 determining that device is a workplace and causes non work related synchronization attempts to have lower urgency and be blocked or delayed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of synchronization as taught by Hurwitz to include a prioritize synchronization based on location as taught by Commarford for the predictable result of more efficiently synchronizing files.
	Regarding claim 10, see rejection of claim 3.
	Regarding claim 17, see rejection of claim 3.
Claim(s) 5, 12, 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz US2005/0147130 in view of Baset et al. US2014/0215020 in view of Schmidt et al. US8255545
Regarding claim 5, Hurwitz as modified does not teach: comparing a first content item size of the first content item with a second content item size of a second content item; and 
when the first content item size is larger than the at least one second content item size, prioritizing synchronization of the second content item to begin prior to synchronization of the first content item.  
	However, Schmidt teaches: comparing a first content item size of the first content item with a second content item size of a second content item; and 
when the first content item size is larger than the at least one second content item size, prioritizing synchronization of the second content item to begin prior to synchronization of the first content item (Schmidt see col 3 lines 45-58 synchronize smaller files prior to bigger files where determination of small and bigger files reads on reads on comparing file sizes and synchronizing certain files prior to others reads on prioritizing synchronization)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of synchronization as taught by Hurwitz to include a prioritize synchronization based on size as taught by Schmidt for the predictable result of more efficiently synchronizing files.
	Regarding claim 12, see rejection of claim 5.
	Regarding claim 19, see rejection of claim 5.
Claim(s) 5, 12, 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz US2005/0147130 in view of Baset et al. US2014/0215020 in view of Schmidt et al. US8255545
Regarding claim 5, Hurwitz as modified does not teach: comparing a first content item size of the first content item with a second content item size of a second content item; and 
when the first content item size is larger than the second content item size, prioritizing synchronization of the second content item to begin prior to synchronization of the first content item.  
However, Schmidt teaches: comparing a first content item size of the first content item with a second content item size of a second content item; and 
when the first content item size is larger than the second content item size, prioritizing synchronization of the second content item to begin prior to synchronization of the first content item  (Schmidt see col 3 lines 45-58 synchronize smaller files prior to bigger files where determination of small and bigger files reads on reads on comparing file sizes and synchronizing certain files prior to others reads on prioritizing synchronization)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of synchronization as taught by Hurwitz to include a prioritize synchronization based on size as taught by Schmidt for the predictable result of more efficiently synchronizing files.
	Regarding claim 12, see rejection of claim 5.
	Regarding claim 19, see rejection of claim 5.
Claim(s) 6, 13 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz US2005/0147130 in view of Baset et al. US2014/0215020 in view of Rose US2005/0114538 
Regarding claim 6, Hurwitz as modified does not teach: comparing a first sharing request time of the first content item with a second sharing request time of a second content item; and 
when the second sharing request time is earlier in time than the first sharing request time, prioritizing synchronization of the second content item to begin prior to synchronization of the first content item.  
	However, Rose teaches: comparing a first sharing request time of the first content item with a second sharing request time of a second content item; and 
when the second sharing request time is earlier in time than the first sharing request time, prioritizing synchronization of the second content item to begin prior to synchronization of the first content item (Rose see paragraph 0029-0030 request for synchronous transmission purposes have priority timestamps such that earlier request assumes higher priority where synchronous transmission reads on synchronization, certain request assuming higher priority reads on prioritizing items to other items, determining earlier timestamp reads on comparing request times)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of synchronization as taught by Hurwitz to include a prioritize synchronization based on timestamp as taught by Rose for the predictable result of more efficiently synchronizing files.
Regarding claim 13, see rejection of claim 6.
Claim(s) 7, 14, and 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz US2005/0147130 in view of Baset et al. US2014/0215020 in view of Clark US 2006/0074750 
Regarding claim 7, Hurwitz teaches: after determining the second synchronization order, cancelling synchronization of the first content item (Hurwitz see paragraph 0020 synchronization interrupted for long enough time that when synchronization begins again it starts at highest priority instead of resuming where interruption left off where restarting instead of resuming reads on cancelling sync of first item)
Hurwitz as modified does not teach: prior to determining the second synchronization order, pausing synchronization of the first content item; and 
However, Clark teaches: prior to determining the second synchronization order, pausing synchronization of the first content item; and (Clark see paragraph 0034 upon determining file X is urgent, other file downloads are suspended in favor of file X where suspending downloads of other files reads on pausing synchronization)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of synchronization as taught by Hurwitz to include a pausing synchronization in favor of certain items as taught by Clark for the predictable result of more efficiently synchronizing files.
Regarding claim 14, see rejection of claim 7.
Regarding claim 20, see rejection of claim 7.

Response to Arguments
Applicant’s argument: Prior art of record does not teach newly amended claims
Examiner’s response: Applicant’s argument is considered but is not persuasive. Hurtwitz reference indicates that a sync session manager used to begin synchronization is manually activated by the user of the device. This reads on new amended section of “by a client device.” 

	Applicant’s argument: Prior art does not teach that content with a share status are synced before items without a share status. Baset reference is silent on content items with no share status. Baset reference also does not teach that sync order is to provide items to the system not to download items. 
	Examiner’s response: Applicant’s argument is considered but is not persuasive. Baset teaches that user chosen files that are shared are prioritized during download. This implies that some kind of priority is given to chosen files over non chosen files. Even though the reference does not explicitly recite non prioritized files, the concept is implied otherwise the entire idea of prioritization of files is meaningless. Applicant’s argument regarding sync order is also not persuasive as the claims refer to the order as an order for synchronization not an order for to provide files. Downloading data is a form of synchronization and therefore reads on the claim language. 

Applicant’s argument: Prior art does not teach newly amended concept with the sub-prioritization criteria.


The rest of the applicant’s arguments as based on the above argument or are already answered in the above response. Examiner's responses in previous section are applicable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/ALLEN S LIN/Examiner, Art Unit 2153